UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-6922


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KEVIN RICHARDSON, a/k/a Kevin Bookman, a/k/a KB,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:11-cr-02134-CMC-1; 3:13-cv-01525-CMC)


Submitted:   November 26, 2014                Decided:    December 24, 2014


Before KEENAN    and   FLOYD,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Richardson, Appellant Pro Se.    Robert Frank Daley, Jr.,
Jimmie Ewing, Julius Ness Richardson, John David Rowell,
Assistant United States Attorneys, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin Richardson seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his    Fed.     R.    Civ.    P.     59(e)       motion     to     alter      or   amend     that

judgment.        The        orders    are    not      appealable         unless     a     circuit

justice    or    judge       issues    a    certificate          of    appealability.           28

U.S.C. § 2253(c)(1)(B) (2012); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).                 A certificate of appealability will not

issue     absent       “a     substantial         showing         of    the    denial      of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.   Cockrell,        537 U.S. 322,   336-38

(2003).

              We have independently reviewed the record and conclude

that      Richardson          has     not        made       the        requisite        showing.

Accordingly, we deny the pending motion for a certificate of

appealability and dismiss the appeal.                             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                     DISMISSED

                                                 2